NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2008-3282

                                    TAL HAREL,

                                                          Petitioner,

                                         v.

                        DEPARTMENT OF THE INTERIOR,

                                                          Respondent.


        Richard Segerblom, Richard Segerblom, Ltd., of Las Vegas, Nevada, argued for
petitioner.

       Jane C. Dempsey, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
her on the brief were Jeanne E. Davidson, Director, and Todd M. Hughes, Deputy
Director.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2008-3282


                                    TAL HAREL,

                                                     Petitioner,

                                          v.

                        DEPARTMENT OF THE INTERIOR,

                                                     Respondent.




                                  Judgment


ON APPEAL from the        MERIT SYSTEMS PROTECTION BOARD

in CASE NO(S).            SF0752070810-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (SCHALL, BRYSON, and LINN, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED February 10, 2009                    /s/ Jan Horbaly
                                          Jan Horbaly, Clerk